COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER OF ABATEMENT

Appellate case name:         Patrick Campbell v. The State of Texas
Appellate case number:       01-20-00494-CR
Trial court case number:     10-CR-3689
Trial court:                 122nd District Court of Galveston County

        The Court previously abated this appeal and remanded for the trial court to
determine whether to appoint appellate counsel for appellant, Patrick Campbell. After a
hearing on remand, the trial court appointed attorney Megan S. Jones to represent Campbell
in this appeal.
       After filing Campbell’s appellate briefs, Jones filed a motion in the trial court
requesting to withdraw from her appointment as appellate counsel. Jones stated in the
motion that she had accepted employment with the Galveston County Criminal District
Attorney’s Office, which is representing the State in this appeal, and therefore she can no
longer represent Campbell. The trial court granted the motion and ordered that Jones and
her law firm, Mills Shirley L.L.P., were permitted to withdraw as Campbell’s appellate
counsel. The trial court has not appointed new appellate counsel for Campbell.
        Nor has Jones filed a motion in this Court requesting that this Court permit her to
withdraw from representing Campbell on appeal. See TEX. R. APP. P. 6.5 (stating that
“appellate court may, on appropriate terms and conditions, permit an attorney to withdraw
from representing a party in the appellate court,” and listing requirements of motion for
leave to withdraw from representation). The records of this Court, therefore, continue to
reflect that Jones is Campbell’s counsel in this appeal.
         Accordingly, we abate the appeal and remand to the trial court. We order the trial
court to immediately appoint new appellate counsel at no expense to appellant. See TEX.
CODE CRIM. PROC. arts. 1.051(a), (c), (d)(1), 26.04(j)(2), 64.01(c). The trial court’s notice
of appointment of counsel shall include a copy of this order. The trial court clerk is directed
to file a supplemental clerk’s record containing the trial court’s appointment of new counsel
and any other necessary orders, findings, or recommendations within thirty days of the
date of this order. See TEX. R. APP. P. 34.5(c)(1), (3).
      We further order Campbell’s newly appointed counsel to notify this Court, within
fourteen days of the trial court’s appointment, whether Campbell desires counsel to file
new appellate briefs or whether Campbell adopts the appellate briefs that his prior counsel
previously filed on his behalf.
       This appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and counsel’s briefing notice are filed in this Court.

       It is so ORDERED.


Judge’s signature: /s/ April L. Farris
                   Acting individually       Acting for the Court


Date: April 14, 2022